



COURT OF APPEAL FOR ONTARIO

CITATION:  R. v. Denouden, 2017 ONCA 497

DATE:  20170614

DOCKET: C63015

Doherty, Rouleau and Hourigan JJ.A.

BETWEEN

Her Majesty the Queen

Respondent

and

Laura Denouden

Appellant

Victor Giourgas, for the appellant

Kathleen Farrell, for the respondent

Heard:  June 13, 2017

On appeal from the sentence imposed on September 12, 2016
    by Justice OBrien of the Ontario Court of Justice.

APPEAL BOOK ENDORSEMENT

[1]

The trial judge imposed a two-year sentence with probation to follow. 
    The trial judge declined to grant a conditional sentence of two years.  Appeal
    counsel argues that he erred in principle in failing to grant a conditional
    sentence.

[2]

We have reviewed the reasons.  The trial judge was alive to the relevant
    principles and applied them to the evidence.

[3]

We see no error in the trial judges reasons which would justify our
    intervention.  The trial judge had a difficult decision to make.  We will not
    interfere in that decision.

[4]

The appeal is dismissed.


